NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      MAR 4 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 MARCO ANTONIO ROMERO; MARLEN                     No. 13-74222
 JANET ROMERO,
                                                  Agency Nos.      A070-021-630
              Petitioners,                                         A096-342-891

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Marco Antonio Romero, a native and citizen of El Salvador, and Marlen

Janet Romero, a native and citizen of Honduras, petition for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration

judge’s decision denying Marco Romero’s application for asylum, withholding of

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, protection under the Convention Against Torture (“CAT”), cancellation

of removal, and special rule cancellation under the Nicaraguan Adjustment and

Central American Relief Act (“NACARA”), and denying Marlen Romero’s claims

for derivative cancellation of removal and derivative special rule cancellation.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s findings of fact, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th

Cir. 2003). We deny the petition for review in part and dismiss in part.

      Substantial evidence supports the agency’s finding that Marco Romero

failed to establish past persecution when he was forced to hang up posters for the

guerillas. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (persecution is an

“extreme concept” that includes the “infliction of suffering or harm”). Substantial

evidence supports the agency’s determination that Marco Romero failed to

establish a well-founded fear of future persecution on account of his political

opinion or particular social group related to a general threat of gang violence. See

Chavez v. INS, 723 F.2d 1431, 1434 (9th Cir. 1984) (no prima facie eligibility for

asylum because “tragic and widespread danger of violence affecting all

Salvadorians is not persecution”); see also Zetino v. Holder, 622 F.3d 1007, 1016

(9th Cir. 2010) (petitioner’s desire to be free from random violence by gang

                                          2                                    13-74222
members bears no nexus to a protected ground). Thus, we deny petitioners’

asylum claim.

      Because petitioners failed to establish eligibility for asylum, their

withholding of removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d
1182, 1190 (9th Cir. 2006).

      Substantial evidence further supports the agency’s CAT denial because

Marco Romero failed to establish that it is more likely than not that he would be

tortured by or with the acquiescence of the government if returned to El Salvador.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we lack jurisdiction to consider petitioners’ contentions as to the

agency’s discretionary determinations pertaining to their cancellation of removal

and NACARA special rule cancellation claims. See 8 U.S.C. § 1252(a)(2)(B)(i);

see also Vilchez v. Holder, 682 F.3d 1195, 1201 (9th Cir. 2012) (court lacks

jurisdiction to review discretionary decision of cancellation of removal); Lanuza v.

Holder, 597 F.3d 970, 972 (9th Cir. 2010) (the IIRIRA “expressly precludes”

review of eligibility decisions under NACARA). We also lack jurisdiction over

petitioners’ argument that they were not given the opportunity to explain answers

at their immigration hearing because they did not present that contention to the

                                          3                                    13-74222
BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (petitioner

must exhaust procedural due process claim in administrative proceedings below).

   PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        4                                 13-74222